Title: [Diary entry: 9 October 1786]
From: Washington, George
To: 

Monday 9th. Mercury at 56 in the Morning—66 at Noon and 60 at Night. Clear warm & pleasant, with but little wind. Rid to all the Plantations & to the Ditchers in my Mill swamp. Finished securing Fodder at the River Quarter & would nearly do so at Dogue run—at the Ferry, gathering the Fodder of the Drilled Corn by the Meadow—Pulling pease in the Neck with the small hands. Allowed all my People to go to the races in Alexandria on one of three days as best comported with their respective businesses—leaving careful persons on the Plantations.